Citation Nr: 1217287	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-20 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a service-connected left wrist disability, referred to as de Quervain tenosynovitis, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1985 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002, October 2002, December 2003, July 2005, and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

With regard to the Veteran's left wrist disability increased rating claim, the Board acknowledges that the Veteran's substantive appeal form (VA Form 9) perfecting his appeal to the Board was received by the RO in June 2010, well beyond the expiration of the applicable time period.  However, internal RO correspondence of record reflects that the Veteran had submitted at least one prior  VA Form 9 which was misplaced by the RO.  Moreover, the RO treated the Veteran's appeal as if it were timely filed, as reflected by the issuance of an August 2010 supplemental statement of the case readjudicating the Veteran's claim and the November 2010 certification of this issue for appeal.  Accordingly, the Board elects to exercise jurisdiction over this claim, despite the lack of clear evidence of a timely-filed substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for his left wrist disability resulting from his service-connected left thumb disability in a July 2005 rating decision, at which time he was assigned a 10 percent evaluation.  A July 2007 rating decision later amended his left wrist disability rating to 20 percent, effective from the date of the grant of service connection.  The Veteran's left wrist disability was last assessed for VA purposes in July 2007, nearly five years ago, and the Veteran has asserted that the examination was inadequate and specifically objects to the examiner's notation that his limitation of left wrist movement was volitional.  Given the length of time since this disability was last assessed for VA purposes, coupled with the Veteran's contention that the examination was inadequate, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected left wrist disability.

Furthermore, the Veteran contends that his current unemployment is due to the severity of his service-connected left wrist disability, as he is unable to perform the duties of his former vocation as a barber due to his left wrist pain.  Accordingly, the Board finds that the Veteran has raised a claim of entitlement to TDIU resulting from a service-connected disability on appeal, and as such, the Board has jurisdiction over this claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the issue of entitlement to TDIU has been recently adjudicated, as reflected by a July 2007 rating decision, and the Veteran did not express his disagreement with this decision.  However, since the issuance of that rating decision, the Veteran has again asserted that he is unemployable due to his service-connected left wrist disability, as reflected in a September 2010 submitted statement.  As such, the Board finds that the Veteran has reasserted the issue of TDIU since the prior disallowance.  Accordingly, the VA examination addressing the severity of the Veteran's service-connected left wrist disability should also address the impact of this disability on the Veteran's employability.

Additionally, the Veteran's outstanding VA treatment record should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2007 to the present.

2.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected left wrist disability.  The examiner should review the Veteran's claims file in conjunction with the examination and conduct an appropriate physical examination and any indicated diagnostic studies.  

The examiner should also offer an opinion as to whether the Veteran's service-connected left wrist disability precludes the Veteran from securing or following a substantially gainful occupation.

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically sound opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.  

3.  Then, readjudicate the Veteran's left wrist disability initial increased rating claim.  If the full benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


